United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2985
                         ___________________________

                                    John M. Kurz,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                              United States of America,

                        lllllllllllllllllllllDefendant - Appellee.
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: August 18, 2020
                              Filed: August 21, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       John Kurz appeals the district court’s1 dismissal, for lack of subject matter
jurisdiction, of his suit seeking to enjoin the collection of his unpaid federal income

      1
       The Honorable Charles A. Shaw, late a United States District Judge for the
Eastern District of Missouri.
taxes. Having carefully reviewed the record and Kurz’s arguments on appeal, we
conclude the court did not err in dismissing the complaint. Kurz’s challenges to the
denials of his post-dismissal motions are not properly before this court because Kurz
did not file a new or amended notice of appeal as to those orders, and we therefore
decline to address them. See Fed. R. App. P. 4(a)(4)(B)(ii). Accordingly, we affirm,
see 8th Cir. R. 47B, and we deny the pending appellate motions.
                        ______________________________




                                         -2-